Citation Nr: 0817216	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  05-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
as secondary to service-connected status post right ankle 
fracture.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected status post right ankle 
fracture.




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

M. Peters, Legal Intern



INTRODUCTION

The veteran had active service from March 1986 to January 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the a January 2004 decision of the RO.  

The veteran testified at a hearing at the RO in February 
2005.  A transcript is of record.  

The service connection for lumbosacral strain secondary to 
service-connected status post right ankle fracture is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDING OF FACT

The service-connected status post right ankle fracture is 
shown to be productive of moderate limitation of range of 
motion, with 15 degrees of dorsiflexion and mild ankylosis, 
which also exhibits pain that impacts the functioning of the 
veteran both in employment and recreationally.  




CONCLUSION OF LAW

The criteria for the assignment of a rating of 20 percent for 
the service-connected status post right ankle fracture are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.53, 4.71a including 
Diagnostic Codes 5270, 5271 (2007); Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In May 2005, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to an increased evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was not informed that an 
effective date would be assigned if his increased rating 
claim was granted.  However, as his claim is being granted, 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the claim for an increased disability 
evaluation not generated from an initial grant of service 
connection, the veteran was also told in the May 2005 letter 
that he had to submit evidence to show that his service-
connected disability had gotten worse.

In this case, the veteran submitted lay statements from his 
employer as to the extent of which his ankle affected him on 
the job.  Further, the veteran submitted additional treatment 
records and examination results to demonstrate that his 
status post right ankle fracture had indeed gotten worse.  

The Board finds that any notice errors with regard to the 
second and third requirements of Vazquez-Flores are not 
prejudicial, inasmuch as they did not affect the "essential 
fairness of the adjudication" in view of the demonstrated 
actual knowledge of the factors that would lead to a higher 
disability evaluation.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what is necessary to 
substantiate a claim.)  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that a recent medical examination was 
performed in June 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Analysis

The service-connected status post right ankle fracture is 
evaluated based on limitation of motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  The rating 
criteria are as follows:  A 10 percent rating is assigned for 
moderate limitation of motion.  A 20 percent rating is 
assigned for marked limitation of motion.  See 38 C.F.R. § 
471a, Diagnostic Code 5271.  

The terms "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

For VA rating purposes, normal range of motion of the ankle 
is dorsiflexion from 0 to 20 degrees and plantar flexion from 
0 to 45 degrees.  

When rating a service-connected disability on the basis of 
limitation of range of motion, the Board must carefully 
consider whether a higher rating is assignable due to 
"functional loss" of a musculoskeletal disability 
separately from consideration under the Diagnostic Codes.  
"Functional loss" may occur as a result of any of the 
DeLuca factors: limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, functional loss due to the DeLuca Factors 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  

The veteran was afforded a VA examination in January 2004.  
The VA examiner noted that the veteran wore an elastic band 
as a brace and used a cane.  The veteran's gait was decidedly 
right antalgiced, and the VA examiner stated that he believed 
it was exaggerated.  

The VA examiner noted that the dorsiflexion of the right 
ankle was to 15 degrees and his plantar flexion was to 45 
degrees.  He also noted that there was mild ankylosis.  

The VA examiner noted that there was no significant effect on 
the veteran's occupation or daily life.  Specifically, there 
was no additional limitation of motion due to weakness, 
fatigue, lack of endurance or incoordination.  The veteran 
did express pain at 15 degrees of dorsiflexion.  

The treatment records show that, in November 2004, the 
veteran's ankle brace irritated his ankle, causing a rash.  
Since that time, he discontinued wearing an ankle brace.  

There is also a statement from the veteran's employer dated 
in December 2004.  The veteran's employer stated that the 
veteran started out the day productively, but ability 
dissipated due to his medical problems with his ankle.  

During his hearing in February 2005, the veteran stated that 
the ankle gave him problems on a daily basis and that he 
could no longer wear an ankle brace.  He required a lot of 
breaks to rest his ankle and could not perform for extended 
periods of walking or standing as was required by his job 
demands.  His right ankle condition affects his ability to 
interact with his child and to participate in recreational 
activities, such as playing ball.  

The veteran was given another VA examination in June 2005 
when the veteran's right ankle dorsiflexion was to 20 
degrees, and his plantar flexion was to 45 degrees.  The 
veteran experienced pain in his right ankle at 40 degrees of 
plantar flexion.  

The VA examiner also stated that the veteran's right ankle 
was functionally limited by the pain.  However, there is no 
other functional loss due to fatigue, weakness, lack of 
endurance or incoordination.  The veteran's gait was not 
abnormal, and he did not use a cane.  

Given the evidence of record, the veteran's status post right 
ankle is productive of a moderate limitation in range of 
motion.  The veteran's dorsiflexion in the January 2004 
examination was 15 degrees, and the veteran used a cane for 
assistance.  

Although there was pain, the VA examiner, in January 2004, 
specifically noted that none of the DeLuca factors were 
present to show functional loss other than the moderate 
limitation in the range of motion.  Furthermore, in the June 
2005 examination, the veteran's diagnosis was left unchanged, 
including mild ankylosis of the right ankle.  

However, the evidence also indicates that on December 30, 
2004, the veteran's employer stated that the veteran's ankle 
problems were functionally affecting his ability to do his 
job.  The veteran's statement in his February 2005 hearing 
demonstrate that he had a hard time standing and walking for 
a prolonged period of time because of the pain in his ankle, 
which has limited him both on the job and recreationally.  

The VA examination in June 2005 also confirms that the 
veteran was functionally limited by the pain he experienced 
in his right ankle.  Thus, the Board finds that the veteran 
has demonstrated a functional loss due to his status post 
right ankle fracture, which effects his employment and daily 
life, beginning December 30, 2004.  See 38 C.F.R. § 4.40.  

Accordingly, the Board finds that the criteria for a 20 
percent rating, beginning December 30, 2004, for service-
connected status post right ankle fracture are met.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  



ORDER

A rating of 20 percent, but not higher for the service-
connected status post right ankle fracture is granted, 
subject to regulations controlling to the payment of VA 
monetary benefits.  



REMAND

The veteran was examined by VA in January 2004 in order to 
determine the nature and likely etiology of the claim low 
back disorder  However, it appears that the veteran's claim 
folder was not made available to the VA examiner.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2007).  An 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the existence and 
etiology of a disability.  See 38 C.F.R. § 3.159.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate action 
to contact the veteran and ask him to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the service connection claim on 
appeal, such as treatment for his 
lumbosacral strain or any other back 
condition.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records if possible.  

2.  The RO should arrange for a VA 
examination to determine the nature and 
likely etiology of the claimed 
lumbosacral strain.  The veteran's VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  Any necessary 
tests or studies must be conducted, and 
all findings must be reported in detail.  

Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether the veteran has a current low 
back disability that at least as likely 
as not (50% or more likelihood) had its 
clinical onset during service or was 
caused or aggravated by his service-
connected disabilities.  A complete 
rationale for each opinion expressed and 
conclusion reached must be set forth in a 
typewritten report.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claim of service connection 
in light of all of the evidence on file.  

Prior to such readjudication, the AOJ 
should resend any VCAA notice that is 
applicable to the claims then pending, 
including all notice requirements that 
are in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


